15 So. 3d 1007 (2009)
STATE ex rel. Donald HENSLEY
v.
STATE of Louisiana.
No. 2009-KH-1857.
Supreme Court of Louisiana.
August 14, 2009.
The application is transferred to the district court with instructions to the district judge to act on relator's application for post-conviction relief and supplemental post-conviction relief as relator shows by Inmate's Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.